DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s preliminary amendment, filed January 19, 2022, is entered.  Applicant amended claims 2, 4, 8, 9 and 11-13.  No new matter is entered.  Claims 1-18 are pending before the Office for review.
(2)
Claim Objections
Claim 1 is objected to because of the following informalities:  “The thermoelectric generator” in line 1 should be “A thermoelectric generator”.  Appropriate correction is required.
(3)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires a generator containing a stack of flat thermocouples generating electricity connected in series in electric circuits and at least one layer of thermocouples of thermal energy, “the repeatability of the rows of circuits of which is two times less than the repeatability of the rows of circuit of thermocouples generating electricity….”  This requirement is unclear as to whether the thermocouples of thermal energy are in a circuit arrangement.  Also, the “repeatability” requirement is unclear as to whether it defines a structure of the generator or merely indicates the capability of the circuits.
The claimed invention is also unclear as to whether the thermocouples generating electricity and the thermocouples of thermal energy are stacked or otherwise positioned.
Claim 1 recites the limitation "the same substrate " in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  It’s also unclear whether “the same substrate” refers to the dielectric heat-conducting substrate or refers to a separate substrate material for each of the thermocouples.
Claim 1 recites the limitation "the same-named junctions of circuits of the thermocouples" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 further requires “the thermocouples generating electricity from adjacent rows are faced each other on each layer and alternating rows of narrow zones of hot and cold junctions of thermocouples are formed between them, and a layer of thermocouples of thermal energy is connected to an external source of current, and hot and cold zones  between the rows of circuits of thermocouples all layers of thermocouples generating electricity and hot and cold junctions of rows of circuits of thermocouples of thermal energy are superimposed, respectively, by tight contact on each other by junctions and substrate, providing internal heat exchange between them….”  The awkward phrasing of this feature of the claimed invention renders its scope indefinite.  It’s unclear what structure is required by the claim.
Claim 1 recites the limitation "the body of which" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the stack’s frame" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the frame" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 references “concentrating sunlight.”  It’s unclear if this is a reference to the function performed by the parabolic mirror tray or if in addition to the mirror tray, concentrated sunlight is also supplied to the generator.
Claim 1 requires that the metal strips “can contact an external substrate that protects the upper layer of the thermocouples….”  It’s unclear if this external substrate is mandatory or optional given the claim language.
Claim 1 recites the limitation "the side of the frame" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the outer substrate" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the lower layer of thermocouples" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the outer upper and outer lower substrates along the entire length of the row" in lines 25-26.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.  Claims 2-18 are rejected due to their dependency on claim 1.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is a product-by-process claim requiring the thermocouples are made by methods that ensure the sizes of the thermocouples also on a nanometer scale.  However, the claimed invention is unclear if this is a requirement that the thermocouples be on a nanometer scale or simply that the method that makes them be capable of making them at such a scale.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 requires the thermocouple junctions are overlapped in the area of contact junctions.  It’s unclear if this refers to both hot and cold junctions of thermocouples or only one or the other.  Additionally, it’s unclear how the contact junctions should be structurally interpreted.
Claim 3 recites the limitation "the area of contact junctions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the electrical connection" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the control and distribution unit" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is unclear if the substrate refers to the “dielectric heat-conducting substrate” or “the same substrate”.  Appropriate clarification is required.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is unclear as to whether “the strips” refers to the parallel strips or the metal strips parallel to each other.
Claim 9 recites the limitation "the control and distribution unit" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the outer upper and lower parts" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the storage batteries" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the generated energy" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
(4)
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
(5)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759